Citation Nr: 1611658	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  10-32 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim for a left eye disability. 

2.  Entitlement to service connection for a left eye disability.

3.  Entitlement to service connection for a heart disorder, to include hypertensive heart disease, hypertension, and peripheral vascular disease, to include as secondary to diabetes mellitus type II (diabetes). 

4.  Entitlement to an increased rating for a right knee disability.  

5.  Entitlement to an increased rating for diabetes.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to a service-connected disability.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Veteran had active duty from December 1970 to December 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2009 and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing has been associated with the record.  

In Clemons v. Shinseki, 23 Vet.App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Accordingly, in light of the diagnoses of record and the Veteran's frequent reference to hypertensive heart disease and hypertension, the Board has expanded the Veteran's claim for service connection for hypertensive heart disease, to include hypertension, hypertensive heart disease, and peripheral vascular disease (PVD).

The issues of entitlement to increased ratings for diabetes and a right knee disability, and service connection for a left eye disability and a heart disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for a left eye injury was denied in a May 1980 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the final May 1980 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a left eye injury.

3.  On the record at his October 2015 hearing, the Veteran and his representative requested to withdraw the Veteran's pending appeal for entitlement to a TDIU. 


CONCLUSIONS OF LAW

1.  The May 1980 rating decision that denied the Veteran's claim for service connection for a left eye injury is final.  38 U.S.C.A. § 4005(c) (West 1976), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  Evidence received since the final May 1980 rating decision is new and material; the criteria to reopen the claim for left eye injury have been met.  38 U.S.C.A. § 4005(c) (West 1976), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).
3.  The criteria for withdrawal of the claim of entitlement to TDIU have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

In this decision, the Board grants the Veteran's petition to reopen his claim for left eye injury, which constitutes a complete grant the Veteran's claim decided herein.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Petition to Reopen

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that was previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2015).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The Court held that in determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2015) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  To determine whether new and material evidence has been received, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.  

Service connection for a left eye injury was initially denied in a May 1980 rating decision, on the basis that the Veteran failed to report to his scheduled VA examination.  Although the Veteran was notified of this rating decision and his appellate rights, he did not appeal.  Additionally, new and material evidence was not received during the appeal period.  As such, the May 1980 rating decision became final.  38 U.S.C.A. § 4005(c) (West 1976), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

In March 2009, the Veteran filed a claim for a left eye disability.  The AOJ did not recharacterize the Veteran's claim as a petition to reopen, but instead denied the Veteran's claim on the merits in a July 2009 rating decision.  As the Board finds that new and material evidence has been received, there is no prejudice to the Veteran in the Board adjudicating the Veteran's petition to reopen in the first instance. 
Evidence received since the last final denial of the Veteran's claim in May 1980 includes additional VA and private treatment records, lay statements from the Veteran, VA eye examinations, as well as the testimony from the Veteran at his October 2015 hearing.  All the evidence is new, in that it was not previously of record at the time of the May 1980 denial.  Furthermore, the evidence is material because it relates to the Veteran's left eye disability and its relationship to active service.  As this evidence goes to one of the previously unestablished elements for service connection, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  Therefore, the Veteran's claim of entitlement to service connection for a left eye injury is reopened.

Withdrawn Appeal 

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).

On the record at his October 2015 hearing, prior to the promulgation of a decision by the Board, the Veteran and his representative indicated that the Veteran wished to withdraw his pending appeal for entitlement to a TDIU.  As such, there remains no allegation of error of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board does not have jurisdiction to review the claim and it is dismissed.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a left eye injury is reopened, and, to that extent, the appeal is granted.

The appeal as to entitlement to TDIU is dismissed.


REMAND

Initially, the Board notes that the Veteran's claims file contains a January 2, 2014 VCIP Unscannable Document(s) Placeholder indicating that a compact disc (CD) could not be opened to extract images because it was damaged.  It is unclear what documents were contained on the CD and whether the CD was submitted by the Veteran or a third party.  Accordingly, the AOJ should contact the Veteran to determine whether the CD was submitted by him and if so, request he resubmit the evidence.  If the Veteran indicates the CD was not submitted by him, to the extent possible, the AOJ should determine who submitted the CD and request the resubmission of the documents contained on the unscannable CD.

The record also indicates that there are outstanding private treatment records.  Specifically, a January 2016 treatment record from Dr. Renu, the Veteran's primary care provider, indicated that the Veteran had a follow-up appointment scheduled in February 2016.  Additionally, a January 2015 treatment record from Dr. Reddy indicated that the Veteran should return for a follow-up appointment in six months.  Records from those appointments have not been associated with the record.   

With regard to the Veteran's claim for a left eye disability, the Veteran was provided a VA eye examination in May 2015.  He was diagnosed with nuclear sclerotic cataracts and nasal pinguecula.  While the examiner opined that the Veteran's nuclear sclerotic cataracts were age-related and less likely than not caused or aggravated by his service-connected diabetes, the examiner provided no rationale in support of that opinion.  Additionally, the examiner did not address the etiology of the Veteran's nasal pinguecula.  Accordingly, the May 2015 examination report is inadequate for adjudicating the claim.

With regard to the Veteran's claim for a heart disorder, the Board finds that another VA examination is needed.  Initially, none of the examination reports address whether the Veteran's diagnosed heart disorders were related to service.  Additionally, there is conflicting evidence regarding what heart disorders the Veteran is diagnosed with and what, if any, relationship these diagnoses have to his service-connected diabetes.  Specifically, the October 2011 QTC examination report indicated that the Veteran had hypertensive heart disease and hypertension secondary to his diabetes.  The February 2013 examination report indicated that there was no evidence that the Veteran had hypertensive heart disease.  The examiner went on to opine that the Veteran's hypertension and hypertensive heart disease, if it they did exist, were not caused by or a result of the Veteran's diabetes.  The examiner explained that there was no evidence of nephropathy and therefore the Veteran's diabetes did not cause, contribute, or aggravate his hypertension.  The examiner explained that hypertension caused or aggravated by diabetes was unlikely in the absence of severe diabetic nephropathy.  The April 2013 VA examination report noted that the Veteran had PVD and hypertension that were due to or aggravated by the Veteran's diabetes.  However, the examiner provided no rationale in support of that finding.  In contrast, the May 2013 examination report indicated that the Veteran did not meet the criteria for a diagnosis of PVD because his ankle brachial index was within normal limits and did not meet the threshold for a diagnosis of PVD.  An April 2014 diabetes examination report indicated that the Veteran did not have hypertension or PVD due to or related to his diabetes.  In light of the above, the Board finds that an additional VA examination is warranted.  

With regard to the Veteran's claim for an increased rating for diabetes, the Board finds that a contemporaneous examination is warranted.  At the time of his last VA diabetes examination in April 2014, it was noted that the Veteran's diabetes was controlled with oral hypoglycemic agents only.  In a January 2015 letter, Dr. Renu stated that the Veteran's diabetes was unable to be controlled with oral medications and that the Veteran had recently been prescribed insulin and instructed to follow a strict diet.  As Dr. Renu's letter indicates that the Veteran's diabetes has worsened since his last VA examination, on remand the Veteran should be provided a VA examination to assess the nature and severity of his diabetes and any associated complications. 

With regard to the Veteran's claim for an increased rating for his right knee disability, the Board finds that an additional VA examination is needed.  Specifically, the April 2014 examination report noted that the Veteran did not have any meniscal conditions or surgical procedures.  A July 2013 surgical report from Dr. Alani indicated that the Veteran had a meniscus tear and underwent a partial mediolateral meniscectomy.  As the examination report was based, at least in part, on an inaccurate factual premise, on remand the Veteran should be provided a VA examination to determine the nature and severity of his right knee disability.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993)

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records for the Veteran dated from October 2015 to present.  All attempts to obtain these records must be documented in the claims file.

2.  Provide the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to the VA, in order to secure any outstanding or updated private treatment records pertaining to his disabilities on appeal, to include Dr. Renu, Dr. Reddy, Dr. Nguyen, Dr. Bond, Dr. Wedding, Alani, and Dr. Renal.  The AOJ must make two attempts to obtain complete treatment records from any private provider, unless the first attempt demonstrates that any further attempt would be futile.  

If private records are identified but not obtained, the notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  Determine what documents are contained on the unscannable CD described in the VCIP Unscannable Document(s) Placeholder.  To the extent possible, obtain a readable or scannable CD or copies of the documents that are the subject of the VCIP Unscannable Document(s) Placeholder.  To the extent that readable copies are not made a part of the record, the Veteran must be notified of the unavailability of any missing documents and be afforded an opportunity to provide any copies of such records that he may have in his possession.

4.  Thereafter provide the Veteran a VA examination to assess the nature and etiology of any eye disabilities.  The claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report whether the claims file was reviewed.  Any indicated diagnostic tests and studies must be accomplished.  Thereafter, the examiner should address the following:

a.  Identify all applicable eye disabilities present during the pendency of the appeal, to include glaucoma, cataracts, nasal pinguecula, presbyopia / refractive error, toxic optic neuropathy, traumatic iritis with angle recession.

In so opining, the examiner should reconcile his or her diagnoses with the diagnoses of record.  If the examiner finds that any of the above diagnoses have not been present during the appeal period, a full explanation should be provided.

b.  For each diagnosed eye disability, the examiner should state whether it is at least as likely as not (50 percent or greater degree of probability) that the diagnosed disability initially manifested during service or is otherwise etiologically related to active service. 
In so opining, the examiner should address the private treatment records and opinions, lay statements of record, the Veteran's service treatment and personnel records, noting that the Veteran's sunglasses broke and glass entered his eye, the June 2011 VA examiner's notation that the Veteran had decreased left eye vision secondary to service, and the May 2009 treatment record noting that the glaucoma could be due to the Veteran's history of left eye trauma. 

c.  With regard to any refractive error, the examiner should state whether it is at least as likely as not (50 percent or greater degree of probability) that any increase in the Veteran's refractive error was due to a superimposed disease or injury during service.

In so opining, the examiner should address the private treatment records, lay statements of record, and the Veteran's service treatment and personnel records noting that the Veteran's sunglasses broke and glass entered his eye.  The examiner should note that the Veteran's November 1970 report of medical examination indicated the Veteran's left eye 20/25 vision and his September 1973 report of medical examination indicated his left eye vision was 20/50.

d.  For each diagnosed eye condition, the examiner should state whether it is at least as likely as not (50 percent or greater degree of probability) caused or aggravated (permanently worsened beyond the natural progression of the disease) by his service-connected diabetes.

In so opining, the examiner should address the November 2011 VA examination report noting that the Veteran's cataract was related to his diabetes.

The examiner must provide a complete rationale for all opinions offered in the examination report.  

5.  Thereafter provide the Veteran a VA examination to assess the nature and etiology of any heart disability.  The claims file and a copy of this remand must be reviewed by the examiner.  Any indicated diagnostic tests and studies must be accomplished.  Thereafter, the examiner should address the following:

a.  Identify all applicable heart diagnoses present during the pendency of the appeal, to include hypertension, hypertensive heart disease, and PVD.

In so opining, the examiner should reconcile his or her diagnoses with the diagnoses of record.  If the examiner finds that any of the above diagnoses have not been present during the appeal period, a full explanation should be provided.

b.  For each diagnosed disability, the examiner should state whether it is at least as likely as not (50 percent or greater degree of probability) that the diagnosed disability initially manifested during service or is otherwise etiologically related to active service, to include his in-service herbicide exposure. 

In so opining, the examiner should address the testimony from the Veteran and his wife that the Veteran experienced symptoms of hypertension during and shortly after service. 

c.  For each diagnosed heart disability, the examiner should state whether it is at least as likely as not (50 percent or greater degree of probability) caused or aggravated (permanently worsened beyond the natural progression of the disease) by his service-connected diabetes.

In so opining, the examiner should and reconcile the conflicting VA and QTC examination reports, as well as address Dr. Ewin's statement that the Veteran had portal hypertension secondary to chronic hepatitis C.

The examiner must provide a complete rationale for all opinions offered in the examination report.  

6.  Provide the Veteran with an appropriate VA examination to determine the current nature and severity of his service-connected diabetes and any complications attributable to his diabetes, to include his erectile dysfunction and onychomycosis.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any necessary diagnostic testing must be conducted.  All pertinent symptomatology and findings must be reported in detail.  The Veteran's symptoms should be evaluated in accordance with VA rating criteria.

In so opining, the examiner should reconcile his or her opinion with the examination reports and opinions of record, to include private treatment records from Dr. Renu and the October 2011, February 2013, April 2013, and May 2013 VA and QTC examination reports. 

7.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected right knee disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any necessary diagnostic testing, to include range of motion testing, must be conducted.  If pain on motion is shown, the examiner must state at what degree the pain begins.  All pertinent symptomatology and findings must be reported in detail.  The Veteran's symptoms should be evaluated in accordance with the applicable VA rating criteria.

The examiner's attention is directed to the July 2013 surgical report from Dr. Alani indicating that the Veteran had a meniscus tear and underwent a partial mediolateral meniscectomy.

A complete rationale must be provided for any opinion offered.

8.  Thereafter, readjudicate the claims.  If any benefit is not granted in full, the Veteran and his representative, if any, must be issued a supplemental statement of the case.  An appropriate period should be allowed for response, and then the case should be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


